               Case 1:20-cv-00725-AT Document 7 Filed 03/25/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                                                                   F\~EDU.SSDC
                                                                                         l~ CLERK’S  OFF~CE
                                                                                                p~tianta
                                                                                                .




                                        Case No. I :20-cv-0725                                 25 2OZO
YAM AN F, TAYLOR,                                                                   JP~MES N. HP.TTht’~, C~O1k
                                                                                                       QeputY c’erk
           Plaintiff,

vs.

AMERICAN EAGLE OUTFIflERS, NC.,

           Defendant.
                                                /

          PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

           Plaintiff, Yaman F. Taylor, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

hereby dismisses this action with prejudice. All claims of the Plaintiff, Yarnan F. Taylor, asserted

in this action, are hereby dismissed with prejudice. Each party shall bear its own attorneys’ fees

and costs,

Dated:         :;/z3/2.o~g                      Respectfully submitted,




                                               Yaina~,.~
                                               7515 aarhet Drive
                                               Jonesboro, Georgia 30236
                                               Taylorvamanl2~outlook.com
                                               Phone: 678 558 8081
                                               Pro Sc Plain(tjj




5225 1717; I
                                             Case 1:20-cv-00725-AT Document 7 Filed 03/25/20 Page 2 of 2



                                                                                                                                                                  PRIORITY MAIL
   PRESS FIRMLY TO SEAL                                                              PRESS FIRMLY TO SEAL                                                           FLAT RATE
                                                                                                                                                                POSTAGE REQUIRED




                          a a n~rn r~s                      —      r

                                                                 U.S. POSTAGE
                                                                         $7.75
                                                                ~ PM 1-DAY
                                                                ~ 30281 0006
                                                                g Dateotsale
                                                                g 03I23I20~
                                                                ~06       2S~
                                                                                                                              P IORITY                                  UNITEDSERVICE
                                                                                                                                                                   p7’ POSTAL  STATES
                                                                   11486118                                                    * MAIL *                                ISTUSATUSPS.C M
                                                                                                                                                                      ORDER FREE SUPPLIES ONLINE
                          PRIORITY MAIL 1-DAY®                                                                               FROM:

                      EXPECTED DELIVERY DAY: 03/24/20
                                                                                 0006                                               Yaman Taylor
                                                                                                                                    7515 Garnet Dr
                                                                                                                                    Jonesboro, GA 30236


                      SHIP
                      TO:
                          75 TED TURNER DR
                           SW                                                                      CLEARED
    •Oate of
    •USPSTI
                          ATLANTA GA 30303-3315
                                                                                                    MAR25 2025                            TO:   E~Je~ic- oP Qocr)r
                                                                                                   U.S. Marshals
      intemati                 USPS TRACKING® NUMBER                                                Atlanta, GA
                                                                                                                                             -7$         tJc~r~er 0r3d1
    - Limited

    • Pick UP
    • Orders
    -When u.
      deci
      * Dome
                          ~ I ~I~ Il~ O~U
                                     9505 5066 5191 0083196577
                                                                                            To schedule flee
                                                                                            Package PIckup,
                                                                                           scan the OR code
                                                                                                                                                    NcAJ4o~)     ~4
                                                                                                                                                              ~oJo3




    ID I HIHIHI I I I I I IHI ~UIIU
                                                                                                                            Label 228, March 2010     FOR DOMESTIC AND INTERMATIONAL USE


                                                EP14F Oct 2018
       PS 0000 1000014                          OD: 12 1/2 x9 1/2                        USPS.COM/PICKU P                    ____




* DomestIc only   X   For Domestic shIpments the maximum weIght Is 70 lbs. For InternatIonal shipments, the maximum weight is 4 lbs.
